Case 2:15-cv-00201-SMJ   ECF No. 487-10   filed 02/11/20   PageID.41318 Page 1 of 37




       EXHIBIT 10

                                                                               249
Case 2:15-cv-00201-SMJ   ECF No. 487-10   filed 02/11/20    PageID.41319 Page 2 of 37




                Spokane       River Regional          Toxics Task Force

                          Phase       Technical            Activities        Report




                                                               II




                                                                         ech
                                                                                 Water   Scientists

                                                                        Environment
                                                                                         Engineers




               DX_22201
                                                                    PO_DE FEXP-KH-00032427
                                    Exhibit 10                                             250
                                DX_22201.0001
Case 2:15-cv-00201-SMJ   ECF No. 487-10   filed 02/11/20   PageID.41320 Page 3 of 37




     Blank   Page




                                                                           Page




                                                                   PO_DE FEXP-KH-00032428
                                    Exhibit 10                                    251
                                DX_22201.0002
Case 2:15-cv-00201-SMJ   ECF No. 487-10   filed 02/11/20    PageID.41321 Page 4 of 37




       Linino
                                                                         ii




                             Spokane   River   Regional Toxics   Task    Force

                                   Phase       Technical   Activities Report




                                                                        DRAFT

                                                              Prepared     for

                             Spokane   River   Regional Toxics   Task    Force

                                                              May20      2015




                                                                        PO_DE FEXP-KH-00032429
                                    Exhibit 10                                       252
                                DX_22201.0003
Case 2:15-cv-00201-SMJ   ECF No. 487-10   filed 02/11/20   PageID.41322 Page 5 of 37




     Blank   page




                                                                          Page   iv




                                                                   PO_DE FEXP-KH-00032430
                                    Exhibit 10                                        253
                                DX_22201.0004
Case 2:15-cv-00201-SMJ                     ECF No. 487-10                       filed 02/11/20                     PageID.41323 Page 6 of 37



     DRAFT   SRRTTF   Phase   Technical   Activities   Report                                                                                May 20    2015




                                                                                                   TABLE OF CONTENTS


                                                            EXECUTiVE             SUMMARY
                                                                INTRODUCTION
                                                            2SYNOPTICSURVEY
                                                                 2.1   Sampling     Locations

                                                                 2.2 Analytical       Results


                                                                MASS BALANCE ASSESSMENT
                                                                 3.1   Concept

                                                                 3.2 Initial     application

                                                                 3.3   Revisions to Initia           Application                                         11


                                                                       3.3.1    Sensitivity     analysis      of    groundwater      quality

                                                                               assumption                                                                11


                                                                       3.3.2    Evaluation      of   stormwater            and CSO loading               12


                                                                       3.3.3    Evaluation      of   Flows         below   Nine    Mile   Dam            12


                                                                       3.3.4    Add   Greene       St Segment                                            13


                                                                SEASONALLY             INTEGRATED                    SAMPLING                            15

                                                                REFERENCES                                                                               17

                                                            APPENDIX              SYNOPTIC SURVEY RESULTS                                              A-i




                                                                                                                   LIST      OF FIGURES

                                                            Figure      Sampling       Locations        for   August       12-24    2014    Synoptic

                                                                  Survey

                                                            Figure       Spokane River          Total    PCB Concentrations                Measured

                                                                  during   Synoptic       Survey

                                                            Figure       Simplified      Description          of    Mass Balance      Approach
                                                            Figure       Mass Balance          Approach        in    the Presence     of     Monitored

                                                                  Load

                                                            Figure       Results      of Initial     Mass Balance           Assessment                   11


                                                            Figure       Revised      Mass Balance         Analysis Using           Synthesized

                                                                  Greene       St Flows                                                                  13




                                                                                                                                                 Page




                                                                                                                                    PO_DE FEXP-KH-0003243
                                                                     Exhibit 10                                                                               254
                                                            DX_22201.0005
Case 2:15-cv-00201-SMJ                     ECF No. 487-10                      filed 02/11/20                PageID.41324 Page 7 of 37



     DRAFT   SRRTTF   Phase   Technical   Activities   Report                                                                            May 20    2015




                                                                                                                  LISTOFTABLES

                                                            Table      River    Flows     in cfs Used        in   Mass Balance       Assessment      ..8


                                                            Table    2Point    Source     Flows        cfs Used    in   Mass Balance
                                                                    Assessment

                                                            Table      River     Total    PCB    Concentrations          pg/l Used     in   Mass
                                                                    Balance    Assessment

                                                            Table       Discharge Total          PCB     Concentrations      pg/l Used       in

                                                                    Mass Balance         Assessment                                                  10

                                                            Table      Results     of Initial     Mass Balance          Assessment                    11


                                                            Table       Summary          of   CSO and     Stormwater       PCB   Loads      mg/day
                                                                    during    Synoptic        Survey                                                 12




                                                                                                                                              Page     vi




                                                                                                                                 PO_DE FEXP-KH-00032432
                                                                     Exhibit 10                                                                             255
                                                            DX_22201.0006
Case 2:15-cv-00201-SMJ                                   ECF No. 487-10                            filed 02/11/20                 PageID.41325 Page 8 of 37



     DRAFT        SRRTTF      Phase     Technical       Activities   Report                                                                                      May 20     2015




                                                                                                                  EXECUTIVE                       SUMMARY

     The Spokane              River    and Lake          Spokane have            been    placed on the State of Washingtons                       303d    list    of

     impaired        waters because              of   concentrations            of   polychlorinated biphenyls                PCBs      that   exceed     water quality

     standards           To address these impairments the Department                                   of      Ecology      Ecology     is   pursuing          direct-to-

     implementation               strategy       that     included       the establishment           of        Spokane       River Regional Toxics Task                Force

     SRRTTF              to   identify     and reduce           PCBs     at their       source in the watershed


     The Work Plan developed                        by   the   Task     Force     SRRTTF 2012                  identified    four distinct     phases     of    work

           Phase              Review     of existing         data and reports development                        of   data gaps assessment             with

           recommendations                  for additional            sampling preparation                of      Quality Assurance          Project    Plan for

           collection          of additional          data      and recommendation                 of analytical         modeling     tools to    be used in Phase

           Phase              Collection     of additional            data

           Phase              Analysis of data to characterize                       and quantify PCB sources

           Phase              Assess potential            Best Management                Practices     and develop            Comprehensive         Plan


     This report           documents Phase                   technical        activities     which focused            on   carrying   out      synoptic survey to

     identify       potential         unmonitored            dry weather         sources      of   PCBs     to   the Spokane River           The survey was

     successfully             conducted      between           August     12    and 24 2014          Activities       were    conducted      in   accordance       with the

     Quality Assurance                 Project      Plan     LimnoTech               2014c    and Sampling            and Analysis Plan LimnoTech                      2014d

     developed           for this     project

      Results       of   the survey were              analyzed following                 mass balance            approach     which    identified        likely

     groundwater              source of PCBs entering                   the    river in the    reach      between        Barker   Rd    and Trent Avenue Bridge
        second       potential         source was identified                  between      Greene    St and the Spokane               USGS gage         Phase

     activities      are      now underway              to characterize          the specific       nature of these sources




                                                                                                                                                                   Page     ES-i




                                                                                                                                                       PO_DE FEXP-KH-00032433
                                                                                        Exhibit 10                                                                                 256
                                                                          DX_22201.0007
Case 2:15-cv-00201-SMJ                     ECF No. 487-10            filed 02/11/20   PageID.41326 Page 9 of 37



     DRAFT   SRRTTF   Phase   Technical   Activities   Report                                     May 20   2015




     Blank   Page




                                                                                                    Page   ES-2




                                                                                              PO_DE FEXP-KH-00032434
                                                                Exhibit 10                                        257
                                                            DX_22201.0008
Case 2:15-cv-00201-SMJ                                      ECF No. 487-10                             filed 02/11/20                          PageID.41327 Page 10 of 37



     DRAFT       SRRTTF       Phase     Technical           Activities    Report                                                                                                 May 20        2015




                                                                                                                                                  INTRODUCTION

     The Spokane              River    and Lake              Spokane have           been     placed on the State of Washingtons                                03d          list   of


     impaired          waters because                of   concentrations            of   polychlorinated biphenyls                         PCB5       that   exceed       water quality

     standards           To address these impairments the Department                                                of    Ecology      Ecology        is   pursuing            direct-to-

     implementation                 strategy         that     included       the establishment                 of         Spokane         River   Regional Toxics Task                  Force

     SRRflF to identify and reduce PCBs at their                                           source in the watershed The                            stated   objective        of   the Task

     Force SRRflF 2012 is to work collaboratively                                                to   characterize              the sources of toxics         in    the Spokane

     River and identify               and implement appropriate                            actions       needed            to   make      measurable       progress towards
     meeting applicable                water quality               standards

     The Work Plan developed                          by     the   Task     Force     SRRflF 2012                         identified      four distinct      phases       of     work

            Phase             Review       of existing           data and reports development                              of      data gaps assessment              with

            recommendations                     for additional             sampling preparation                      of         Quality Assurance          Project     Plan for

            collection         of additional              data     and recommendation                        of analytical          modeling       tools to    be used in Phase

            Phase             Collection         of additional             data

            Phase             Analysis of data to characterize                           and quantify PCB sources

            Phase             Assess potential                Best Management               Practices               and develop            Comprehensive             Plan


     The majority             of   Phase         activities         were completed               in   2013 and             are    documented         separately        in    LimnoTech

     2o13a 2o13b 2013c and 2013d                                         Findings     from these Phase                       activities     were presented           at      Technical

     Monitoring           Workshop              in   Spokane on December 4-5 2013 The key conclusions from this workshop were
     as follows         LimnoTech                2014a

            It   is   not feasible         to   gain          detailed      understanding              of     all
                                                                                                                    contributing           PCBs sources        in      one       or two
            year monitoring program

            The       first
                              year of monitoring should focus on gaining                                            better      understanding         of existing         dry weather

            sources           through       baseline           monitoring of the Spokane River above                                   Lake    Spokane
            Additional             data mining should be conducted                                to identify             potential       source areas       prior to       conducting

            any additional            direct         monitoring             In particular             data mining               efforts   should focus       on     reviewing
            historical         land used information                      to identify      potential           source areas review                 of recently       collected          fish

            tissue      data and        finger-printing                  assessment         of existing             PCB      data


     Based       on the workshop                 consensus               first-year      Phase         monitoring focused                     on the Spokane         River upstream

     of   Lake        Spokane This monitoring program                               consisted           of    two components


                 synoptic survey                conducted            during    summer low               flow period

            Seasonally integrated                     sampling


     The    intent       of   the low flow synoptic survey was to support                                            mass balance           assessment        to identify          the

     potential         significance         of   groundwater                PCB sources The                  intent        of   the seasonally       integrated        sampling           was
     to   provide        information on the seasonal variability of loading from Lake                                                     Coeur    dAlene composited                     over

     wide    flow regime




                                                                                                                                                                                         Page




                                                                                                                                                                     PO_DE FEXP-KH-00032435
                                                                                           Exhibit 10                                                                                                 258
                                                                               DX_22201.0009
Case 2:15-cv-00201-SMJ                          ECF No. 487-10                  filed 02/11/20      PageID.41328 Page 11 of 37



     DRAFT     SRRTTF    Phase    Technical    Activities     Report                                                      May 20     2015




     This report        documents the         results    of   the above   monitoring program and subsequent   analyses   It is   divided

     into    sections    of


            Synoptic     Survey

            Mass Balance         Assessment

            Seasonally Integrated             Sampling




                                                                                                                                  Page




                                                                                                                  PO_DE FEXP-KH-00032436
                                                                          Exhibit 10                                                        259
                                                                   DX_22201.0010
Case 2:15-cv-00201-SMJ                            ECF No. 487-10                          filed 02/11/20                    PageID.41329 Page 12 of 37



     DRAFT    SRRTTF     Phase      Technical     Activities      Report                                                                                        May 20      2015




                                                                                                                         SYNOPTIC SURVEY

          dry weather        synoptic survey was conducted                      between      August     12    and 24 2014        Activities          were      conducted

     in   accordance         with the Quality Assurance                    Project    Plan   LimnoTech             2014c     and Sampling             and Analysis

     Plan    LimnoTech            2014d         developed         for this    project Field      activities        are   documented         in    Gravity       2014

     2.1 Sampling                Locations


     Sampling        locations     Figure              included       seven    Spokane River          stations       one   station   near the mouth of

     Hangman          Creek and seven point source discharges                            The Spokane           River stations        were located             at


            Spokane      River at Lake           Coeur       dAlene        Outlet


            Spokane      River at Post Falls

            Spokane      River at Barker           Rd        Bridge

            Spokane      River below          Trent         Ave   bridge

            Spokane      River at Greene           St

            Spokane      River     at
                                        Spokane USGS Gage
            Spokane      River     beow         Nine    Mile      Dam

     Surface water samples                were collected           on August         12 14 16 18 20 22 and 24 One                      additional            river   sample

     was    collected        on August     23rd        in   accordance        with the SAP       LimnoTech               2014c   due   to         rain      event   in   Idaho

     the evening        of   August      22

     The point source discharges                  consisted         of

            Coeur     dAlene Advanced              WWTP
            Post Falls       WWTP
            Liberty     Lake     Sewer          Water       District

            Kaiser Aluminum

            Inland     Empire Paper

            Spokane      County         Regional Water Reclamation                    Facility

            City of    Spokane        Riverside        Park    Advanced         WWTP
     Point source effluent              was samped on August                   13 19 and 24           Effluent      from the Hayden Area Regiona
     Sewer    Board      WWTP           was not sampled              as there       was no discharge          to   the river from this           facility     during      the

     survey period




                                                                                                                                                                         Page




                                                                                                                                                    PO_DE FEXP-KH-00032437
                                                                                    Exhibit 10                                                                                     260
                                                                        DX_22201.0011
Case 2:15-cv-00201-SMJ                                   ECF No. 487-10                             filed 02/11/20                  PageID.41330 Page 13 of 37



     DRAFT        SRRTTF      Phase        Technical     Activities      Report                                                                                         May 20      2015




                             NN



                                                        IS
                                                        aiMI
                                   Clolaoa
                                   $.v.PsuI                                                                      1P
                                   AWW1P                                                                                            $WT             Ciiw
                                                                                                                                                    s.d
                                                                                                                                                           10.

                                                                                                                  fl4f$
                                                                                                               $aflIAI
                                                                                                                                           fl4IO
                                                                                      U4$      1s17L
                                                                                               I..I$_
                     fNN                                                                       OsP.si

                                                                                         Al

                                       NNIi

                                       a1ew

          POiA     UVtN

      Synoptic       Samplrng
      Locations




                 _.4d_._       .P




     Figure               Sampling Locations                   for August 12-24 2014 Synoptic                        Survey



     2.2 Analytical                       Results


     Field       samples          were shipped           to    AXYS      Analytical      Laboratories          Ltd    in   Sidney         British   Columbia           for


     analysis        of    PCB concentrations                      PCB concentrations            for individual        congeners          were    blank-corrected

     following            the process defined                 in   the   QAPP LimnoTech                 2014c          separate set of samples                 were     taken       to

     SVL Analytical                 Inc    in    Coeur    dAlene           ID for analysis          of total dissolved        solids total suspended                  solids total

     organic carbon dissolved                          organic carbon Data               validation      activities    were        conducted        on both data sets

     Total       PCB      concentrations               for the river stations            are   shown     in   Figure        Concentrations             are largely          below

     50    pg/l     from the Lake               Coeur     dAlene         outlet    to   the Barker      Road Bridge           Concentrations               are generally

     between           100    and 200           pg/l    from the Trent Avenue Bridge downstream                               to   Nine    Mile     Dam       with the range

     of   concentrations               in this     lower section           of   the river being         much    greater     than those observed                  at   the

     upstream             stations


          detailed        listing of       PCB concentrations                   total   PCBs      plus individual          homologs          and conventional

     parameters              for    each    date at each           sampling       location     is
                                                                                                    provided    in   Appendix




                                                                                                                                                                               Page




                                                                                                                                                             PO_DE FEXP-KH-00032438
                                                                                         Exhibit 10                                                                                        261
                                                                                DX_22201.0012
Case 2:15-cv-00201-SMJ                       ECF No. 487-10                filed 02/11/20        PageID.41331 Page 14 of 37



     DRAFT    SRRTTF   Phase   Technical     Activities   Report                                                       May 20   2015




               450


               400




         -J

         3OO
               250




               150


               1oo
                 50




     Figure       Spokane River            Total   PCB    Concentrations   Measured   during   Synoptic   Survey




                                                                                                                           Page




                                                                                                                   PO_DE FEXP-KH-00032439
                                                                    Exhibit 10                                                         262
                                                               DX_22201.0013
Case 2:15-cv-00201-SMJ                    ECF No. 487-10             filed 02/11/20   PageID.41332 Page 15 of 37



     DRAFT   SRRTTF   Phase   Technical   Activities   Report                                      May 20   2015




     Blank




                                                                                                       Page




                                                                                              PO_DE FEXP-KH-00032440
                                                                Exhibit 10                                         263
                                                            DX_22201.0014
Case 2:15-cv-00201-SMJ                                ECF No. 487-10                                   filed 02/11/20                         PageID.41333 Page 16 of 37



     DRAFT    SRRTTF        Phase       Technical     Activities        Report                                                                                         May 20     2015




                                                                                                     MASS BALANCE ASSESSMENT

     The   objective        of    the mass balance                assessment             is   to   use the results of the synoptic survey to determine                           if


     previously undocumented                        PCBs loads            to    the Spokane River exist during                            dry weather This section
     describes       the application               of the   mass balance                 assessment             and     is   divided      into     subsections of


           Conceptual             approach

           Initial
                      application

           Revisions to            initial    application




     3.1 Conceptual                      approach

     The general conceptual                    approach       of the           mass balance             assessment            is   to   determine       the presence   of

     unmonitored            loads by comparing                    the amount of mass passing through                                    the Spokane River at two locations

     where flow and concentration                        measurements                    are available            The magnitude               of   the unmonitored     load can

     be determined            as    the difference           in    monitored             load at the downstream                         and upstream       locations as depicted

     below    in     Figure         and Equation                  Q11
                                                                         and Qd represent                 the river        flow at the upstream            and downstream

     stations respectively                   while          and Cd represent                   the   upstream           and downstream               PCB concentrations



                                                                                        Unmonitored

                                                                                               Load




           QCd                                                             River                   Reach


     Figure          Simplified           Description             of Mass         Balance            Approach

     The approach            is   described mathematically                        in     Equation


                                  Unmonitored load                       Downstream                load         Upstream load

                   where

                                  Downstream            load            Flow     at     downstream              location      Qd
                                                                                Concentration              at   downstream               location    Cd
                                  Upstream load               Flow         at    Upstream             location


                                                                                Concentration              at   upstream           location        Ca
     Equation          is   based       upon the assumption                      that        environmental          loss      processes affecting           PCBs   are relatively

     insignificant          between          the    two monitoring locations This assumption was                                           verified     using low-flow

     hydraulic results from                   CE-QUAL-W2                 model          of   the Spokane River                 observed          data on suspended      solids

     concentrations               and   literature       values         for coefficients              related      to   solids partitioning             and voatilization




                                                                                                                                                                             Page




                                                                                                                                                               PO_DE FEXP-KH-0003244
                                                                                              Exhibit 10                                                                                 264
                                                                               DX_22201.0015
Case 2:15-cv-00201-SMJ                                   ECF No. 487-10                         filed 02/11/20                 PageID.41334 Page 17 of 37



     DRAFT        SRRTTF     Phase      Technical        Activities    Report                                                                         May 20     2015




     The concept            can    be extended            to   address situations            where         monitored   load e.g wastewater         treatment

     plant    discharge            enters    the reach           between        the    upstream       and downstream          monitoring locations as shown
     in   Figure



                                                                  Monitored            Unmonitored

                                                                        Load                 Load




            Ri           Cd                                                                                                              Qu   Cu



     Figure             Mass Balance           Approach               in   the Presence        of     Monitored      Load

     In    this   situation the mass bahince                          equation    is   expanded       to   consider the monitored        load as shown in

     Equation


                                  Unmonitored load                         Downstream        load      Upstream load           Monitored    Load


     3.2      Initial          application

     The mass balance                assessment            was    initially      applied prior to the Spokane             River Toxics Workshop        held in

     Spokane           Valley on January              13th     and 14th 2015 The data on                    flows   and concentrations      used in the analysis

     are    provided         in   Tables       through

     Table             River    Flows     in cfs Used                 in   Mass Balance        Assessment


                                                8/12                  8/14        8/16         8/18         8/20       8/22       8/24




     Post    Falls                                  637                648        632          809           916       815         733




     Barker       Rd                                                   271        347          484           572                   323




     Trent    Ave                                   927                923        919          989          1060       1050        948




     Spokane         Gage                       1030                  1050        1080         1140         1250       1140       1140




     Hangman Ck                                     10                  11            15        17           19         18         18




     Nine     Mile     Dam                      1040                  1040        1060         1190         1250       1080       1120




                                                                                                                                                            Page




                                                                                                                                              PO_DE FEXP-KH-00032442
                                                                                           Exhibit 10                                                                   265
                                                                               DX_22201.0016
Case 2:15-cv-00201-SMJ                                   ECF No. 487-10                             filed 02/11/20         PageID.41335 Page 18 of 37



     DRAFT       SRRTTF    Phase        Technical        Activities    Report                                                               May 20   2015




     Table            Point Source          Flows          cfs Used         in    Mass Balance             Assessment


                                                                                  8/13                     8/19             8/24


     Coeur dAlene


     HARSB


     Post    Falls                                                                    3.8                   3.9              4.0



     Liberty     Lake                                                                 1.1                   1.1              1.2




     Kaiser      Aluminum                                                         13.3                      14.4            13


     Inland      Empire Paper                                                     11.3                      10.9            11.0



     Spokane         County                                                       11.8                      11.6            11.6



     City   of   Spokane                                                          43.6                      45.7            43.0




     Table            River   Total      PCB        Concentrations               pg/l        Used    in   Mass Balance    Assessment


                                 8/12          8/14            8/16         8/18             8/20         8/22     8/24   Composite


     Nine     Mile
                                                193             179             172          228           97       84         136
                                 197

     Hangman Ck                                                 67/
                                   64           66                              53           2444         265       35             95
                                                                73
     Spokane                                   163/
                                 163                            303         203              158          399       86         137
     Gage                                      144
     Greene St                                                              124/
                                 164           207              110                           181          74       59         124
                                                                            106
     Trent     Ave                                                                           158/
                                 168            117             152         399                            95      120         111
                                                                                             172
     Barker      Rd                                                                                        1/
                                   28               17                                        11                    10             29
                                                                                                          28
     Post    Falls                                                                                                  17/
                                   53                            22             19            17           19                  227


     Coeur
                                   19           31                11                                                               11
     dAlene


     Replicate          sample




                                                                                                                                                Page




                                                                                                                                        PO_DE FEXP-KH-00032443
                                                                                            Exhibit 10                                                      266
                                                                            DX_22201.0017
Case 2:15-cv-00201-SMJ                                      ECF No. 487-10                                filed 02/11/20                         PageID.41336 Page 19 of 37



     DRAFT       SRRTTF       Phase       Technical         Activities    Report                                                                                                  May 20     2015




     Table             Discharge          Total        PCB      Concentrations                 pg/l       Used        in   Mass Balance            Assessment


                                                                              8/13                         8/19                           8/21                     Composite


     City   of   Spokane



     Spokane          County                                                   490                         330/                           333                            274

                                                                                                           290
     Inland      Empire Paper                                                 3627                         2957                          2636/                          2766

                                                                                                                                         2629

     Kaiser      Aluminum                                                     3276                         4012                           4625                          2514


     Liberty
                  Lake                                                         200                          193                           260                            211


     Post    Falls                                                             221                         219                            200                            176



     Coeur dAlene                                                             1227                         534                            531                            668



     Replicate              sample

     Some        of   the observed           PCB concentrations                       were considered                potentially         anomalous          as   they were        much
     higher than other concentrations                               observed           at    the same       site     These        potentially       anomalous values

     correspond              to   river   concentrations                 of   2444 and 265 pg/l measured                           at   Hangman Creek             the     303 and
     399    pg/l       measured           at the       Spokane Gage                  the    399   pg/i    measured           at   Trent    Ave      and 53       pg/l    measured          at

     Post Falls             Potentially      anomalous discharge PCB measurements                                            were       observed     of   23404         pg/l    at the     City

     of   Spokane           and 1227        pg/l       at   Coeur        dAlene            Because       the mass balance               analysis    assumed         steady-state

     conditions the presence                       of    concentrations                un-representative                of   steady conditions provide                   the    potential       of

     biasing          model       results        For this reason               the    mass balance           analysis         was conducted           twice       once       using   all   data

     values and once                 excluding          potentially            anomalous values                   The      analysis      will    be considered          robust to the

     extent      that       the same        conclusions             are       drawn using each             of     the above        approaches         for   handling           potentially

     anomalous data

     Results          of   the analysis          are    shown       in    Table            and graphed          in   Figure             The primary       finding       is    the presence

     of     relative         large    unmonitored                  PCB source          in    the river reach between                     Barker Road        and Trent Avenue
     with an estimated                 magnitude              of   166    to    241    mg/day         depending            upon the assumption               made regarding

     potential             anomalies        The        potential         exists for        two smaller unknown                    sources        corresponding           to    10 mg/day

     in the      Coeur        dAlene        to   Post Falls reach                and 52 mg/day              in    the Trent Avenue to Spokane Gage reach

     Because          the magnitude               of    these smaller sources strongly                          depends           upon    the    assumption        made regarding

     potential             anomalies        no     definitive        conclusion              can be      made on them




                                                                                                                                                                                      Page        10




                                                                                                                                                                        PO_DE FEXP-KH-00032444
                                                                                               Exhibit 10                                                                                              267
                                                                                     DX_22201.0018
Case 2:15-cv-00201-SMJ                                     ECF No. 487-10                                  filed 02/11/20                         PageID.41337 Page 20 of 37



     DRAFT     SRRTTF     Phase          Technical         Activities   Report                                                                                                  May 20        2015




     Table         Results of Initial Mass                        Balance        Assessment


                              River Reach                                                    Incremental           Load     mg/day

                                                                                                              Potential          Anomalies
                                                                                 All        Data
                                                                                                                          Excluded


        Coeur dAlene          to Post           Falls                                      10



        Post Falls      to Barker            Road                                                                               1.3




        Barker     Road    to Trent           Avenue                                       241                                  166



        TrentAvenuetoSpokaneGage                                                           52



        Spokane       Gage to Nine                 Mile




              300
                                                                                                            AllData

              250
                                                                                                                  Potential           Anomalies
              200                                                                                                 Excluded


              150


            2100

                 so




                              Coeur                     Post    Falls   to    Barker Road                         Trent               Spokane
                          dAlene              to        Barker Road              to    Trent                Avenue         to     Gage       to   Nine

                           Post         Falls                                    Avenue                      Spokane                     Mile


                                                                                                                  Gage




     Figure           Results of Initial Mass                         Balance     Assessment


     3.3     Revisions              to        Initial          Application

     The    results     shown           in   Section 3.2 were                presented           at   the Spokane               River Toxics Workshop               held in Spokane

     Valley on January                  13th and 14th                2015 Comments received                          at   the workshop             led   to the   following     revisions


     being conducted               to    the mass balance                assessment


            Sensitivity       analysis             of   groundwater           quality           assumption

            Evaluation        of    stormwater                 and CSO loading

            Evaluation        of    flows below                Nine     Mile    Dam
            Add    Greene      St segment


     Revisions to the analysis                       made       in   response         to    each      of   these comments               is   discussed below



     3.3.1 Sensitivity analysis of groundwater                                               quality assumption


     The    original      mass balance                    assessment         was based upon                  the    assumption           that      groundwater       lost   from an

     upstream         reach    re-entered in the next downstream                                      gaining reach              at   the same concentration              at   which     it



     left   the river         comment was                      raised   at   the workshop                  that    this   assumption              was not   necessarily        valid   To




                                                                                                                                                                                   Page         11




                                                                                                                                                                     PO_DE FEXP-KH-00032445
                                                                                                Exhibit 10                                                                                           268
                                                                               DX_22201.0019
Case 2:15-cv-00201-SMJ                                      ECF No. 487-10                                   filed 02/11/20                         PageID.41338 Page 21 of 37



     DRAFT     SRRTTF       Phase         Technical         Activities        Report                                                                                                   May 20        2015




     address this concern                      sensitivity              analysis        was conducted                  assuming         that   any groundwater                 leaving        the

     river    did not return in the study area and that                                            any     groundwater          addition       to   the river represented                    new
     groundwater Although                       exact           groundwater                 pathways         are     not defined         the results of these               two simulations

     i.e the original            analysis           and         the sensitivity              analysis       described          above      will   cover    the       full
                                                                                                                                                                           range      of possible

     outcomes          Similar       to     the sensitivity              analysis             on    potentially        anomalous data               model       results        can    be

     considered            robust    if    the same conclusion                         is   reached         for the     two    alternate       assumptions


     Resulls     of   the sensitivity               analysis           showed          that        the    estimated      unknown          load in the Barker to Trent segment

     would change            by     less    than ten percent                    if   the      groundwater             assumption          was changed              from groundwater
     lost   from an upstream                  reach re-enters                   in the        next downstream                  gaining reach to groundwater                            lost    from

     an upstream            reach does not re-enter                           in   the study             area        Because     the sensitivity         of results to              this


     assumption            was so small               it    was concluded                   that     uncertainty in groundwater                     pathways             was not           major
     source of uncertainty to the analysis



     3.3.2     Evaluation            of stormwater                        and CSO loading


     Although         insufficient          rainfall            occurred at Felts Field in Spokane                              to violate       the assumption                of    dry weather
     conditions as defined                   in the         QAPP         it    was noted             at   the January          2014     workshop         that       some stormwater                  and
     CSO     loading occurred during                            the    synoptic survey in response                        to localized           rainfall


      LimnoTech            determined              the significance                  of this        stormwater          and CSO loading on the mass balance
     assessment            by repeating            the assessment                    using         best    estimates of stormwater                  and CSO loads                   Loading
     information was provided                         by        the    City of       Spokane which maintains                           flow meters on           all      CSO   outfalls       and

     three    M54      basins         CSO       loads were               calculated                from monitored             flows     and average          PCB concentration
     observed         from in 2012-2014                         Flows    from the M54 system were estimated based                                         on       the     flow meter at the

     Cochran        Basin      scaled         to    represent            overall        drainage area                 Stormwater          PCB concentrations                   were        set at the


     average     of    values observed                     in   2012-2014              The         resulting     loads are shown by river segment                            in     Table


     Table          Summary               of Estimated                 CSO and Stormwater PCB Loads mg/day                                               during          Synoptic          Survey




                                                                                            8/12             8/13               8/20                        8/22




     Greene St to Spokane                   Gage                                            42.4                                18.4                      187.6


     Spokane     Gage        to Nine       Mile                                             20.1                                 1.8                        13.4


     Hangman        Creek                                                                                                                                    2.4

     MS4

     Trent    Ave     to   Greene St                                                                           1.1               1.2                         1.9


     Greene St to Spokane                   Gage                                                               7.0               7.4                        11.5


     Spokane     Gage to Nine              Mile                                                              26.3               27.9                        43.4


     Hangman        Creek                                                                                    1.74               1.84                        2.87


     The     original       mass balance               assessment               was     revisited           to reflect    the    loads shown in Table                        Results         changed

     minimally          indicating           that      stormwater                  and CSO loading did not                     bias     the original        mass balance
     conclusions



     3.3.3     Evaluation            of Flows below                           Nine Mile              Dam

     Questions were            raised         at    the workshop                   regarding the basis                 of the    flows reported             by Gravity          for   the Nine

     Mile     Dam     station The             reported                flows were the                sum of     Spokane         Gage and Hangman                     Creek Gages which

     would not         reflect      potential              short-term changes                       in    flow caused      by operations            at   Nine       Mile     Dam



                                                                                                                                                                                              Page      12




                                                                                                                                                                            PO_DE FEXP-KH-00032446
                                                                                                    Exhibit 10                                                                                               269
                                                                                     DX_22201.0020
Case 2:15-cv-00201-SMJ                                 ECF No. 487-10                                filed 02/11/20                              PageID.41339 Page 22 of 37



     DRAFT      SRRTTF       Phase      Technical      Activities     Report                                                                                                      May 20           2015




     Conversations             with staff in the field during                     the synoptic                 survey indicated that                    water leves were          observed

     to    be fluctuating        at    the Nine        Mile     Dam        station          Follow-up           discussions              with Meghan             Lunney from Avista
     indicated        that    Avista         was doing work on Nine                        Mile   Dam          between           August      14th and i8th              and confirmed
     that    water levels        would be            fluctuating           Avista      calculates          flows at Nine                 Mile    Dam      for operational         purposes
     but these estimates are not intended                             to    represent            precise        stream flows               While        these estimates        may be
     imprecise         they do indicate               that    flows    varied several              fold        over the course of the synoptic survey period

     Given     the     observed        fluctuations           in    water levels            and flows           at the       Nime Mile           Dam      station       we conclude            that

     the assumption             of    steady conditions inherent to the mass balance                                              approach         is   sufficiently      violated      such

     that    mass balance             calculations           for the       Spokane Gage              to    Nine           Mile    Dam      segment        should be given            little


     credence



     3.3.4     Add Greene                St Segment


     River flow measurements                        were     not available             at   the Greene              St gaging            station   for    the period of the synoptic

     survey      so the original              mass balance            assessment             combined the                   originally       intended        Trent       to   Greene          and
     Greene       to     Spokane         Gage        segments         into        single         Trent         to    Spokane            Gage segment              The Spokane River
     Flow Monitoring                 Workgroup             synthesized flow estimates for Greene                                        Street such       that    the   combined

     segment          could be divided              back     into    its
                                                                           original         component               pieces Their work                   Lindsay         2015 found

     strong correlation               between         observed         Greene          St    flows    and Spokane                     Gage   flows       from the period August                    18

     and September              13 1999 Furthermore                        for    periods of flow approximating                                 those observed           during      the 2014

     synoptic survey             flows at Greene                St were        consistently           around               255    cfs
                                                                                                                                         higher than those observed                    at    the

     Spokane          Gage on the same date The mass balance                                      assessment                was subsequently re-conducted                         to   include

     the separate Trent to Greene                            and Greene               to    Spokane Gage segments                            by assuming          Greene       St flows 255

     cfs    higher than Spokane Gage


     Results     of    the analysis           are    shown      in    Figure               and   indicate           that    the       majority of the incremental                 load that

     was     originally tentatively                 identified       for the      umped           Trent             to    Spokane         Gage     segment        is    entering between

     Greene      St and the Spokane Gage                           with an estimated                 loading              rate   of     approximately              mg/day


               180

               16o                                                                                Original               Analysis


               140                                                                                Addition               of Greene           Flow

                120

                100


           8O


                              Coeur            Post     Falls         Barker                 Trent              Greene           to      Spokane
                          dAiene         to    to    Barker           Road       to        Avenue         to        Spokane               Gage     to

                          Post       Falls           Road              Trent                 Greene                      Gage            Nine    Mile

                                                                      Avenue




     Figure           Revised         Mass Balance              Analysis Using Synthesized                                  Greene St Flows




                                                                                                                                                                                            Page        13




                                                                                                                                                                         PO_DE FEXP-KH-00032447
                                                                                            Exhibit 10                                                                                                       270
                                                                             DX_22201.0021
Case 2:15-cv-00201-SMJ                    ECF No. 487-10             filed 02/11/20   PageID.41340 Page 23 of 37



     DRAFT   SRRTTF   Phase   Technical   Activities   Report                                      May 20    2015




     Blank   Page




                                                                                                      Page     14




                                                                                              PO_DE FEXP-KH-00032448
                                                                Exhibit 10                                          271
                                                            DX_22201.0022
Case 2:15-cv-00201-SMJ                             ECF No. 487-10                            filed 02/11/20                     PageID.41341 Page 24 of 37



     DRAFT     SRRTTF      Phase     Technical     Activities    Report                                                                                      May 20      2015




                                                                SEASONALLY INTEGRATED SAMPLING

     Seasonally Integrated                Sampling       was intended            to   provide    information         on the seasonal           variability   of


     upstream        PCB loading           to   the Spokane        River from Lake             Coeur   dAlene which               will   provide insight      on the

     atmospheric           contribution to the snow                pack     in   the upstream        watershed


     The sampling was               originally     intended        to   be conducted           on   seasonally           integrated      basis with multiple

     sampes taken            and composited             over each         of three     different    flow regimes


            Spring high flow

            Summer low             flow

            Winter      moderate          flows



     Spring high flow monitoring was conducted                               May      13-21     2014 and       is   documented           in   LimnoTech      2o14b
     Concentrations           at   the Lake       Coeur        dAlene     outlet      were    very low      with total PCB            concentrations       in river


     samples     not being appreciably                 higher than concentrations                   observed        in   laboratory blanks         The summer low
     flow portion of the Seasonally Integrated Sampling                                  was    satisfied    as part       of   the 2014      synoptic survey       with

     all   results   provided        in   Appendix              Given     the relatively       small snow       pack       that   occurred in the winter of

     2014-2015          and the      lack    of   observable concentrations                   during the spring high flow portion of the

     Seasonally Integrated                Sampling        it    was concluded          at    the January     2014        workshop        to indefinitely     forego

     sampling        for   the winter moderate                 flow condition




                                                                                                                                                                  Page     15




                                                                                                                                                  PO_DE FEXP-KH-00032449
                                                                                   Exhibit 10                                                                                   272
                                                                        DX_22201.0023
Case 2:15-cv-00201-SMJ                    ECF No. 487-10             filed 02/11/20   PageID.41342 Page 25 of 37



     DRAFT   SRRTTF   Phase   Technical   Activities   Report                                      May 20    2015




     Blank   Page




                                                                                                      Page     16




                                                                                              PO_DE FEXP-KH-00032450
                                                                Exhibit 10                                          273
                                                            DX_22201.0024
Case 2:15-cv-00201-SMJ                         ECF No. 487-10                              filed 02/11/20                    PageID.41343 Page 26 of 37



     DRAFT    SRRTTF    Phase     Technical    Activities     Report                                                                                     May 20        2015




                                                                                                                                          REFERENCES

     Gravity Consulting           L.L.C 2014 2014 Spokane River Field Sampling Report Spokane River Regional
                Toxics Task       Force Washington and Idaho Prepared for SRRTTF  October 2014

     LimnoTech         2013a Data         Request        Memorandum                in   Support      of   PCB and         Dioxin    Control April 17 2013

                Prepared        for   the Spokane River Regional Toxics Task                              Force    April    17     2013

     LimnoTech         2o13b Review            of   Standard        Operating           Procedures        for   PCB    Data    Collection     and Analysis
                Prepared        for   the Spokane River Regional Toxics Task                              Force June          28 2013

     LimnoTech         2013c Data Acquisition Contact Log Prepared                                   for the      Spokane River Regional Toxics Task
                Force     June        28 2013

     LimnoTech         2o13d Review            and Evaluation             of    Existing     Data         Final    Prepared      for   the Spokane      River
                Regional Toxics Task                Force August            30 2013

     LimnoTech         2o13e      Identification         of   Data       Gaps      Final     Prepared        for the      Spokane River Regional Toxics
                Task    Force     November           14 2013

     LimnoTech         2o14a Data         Collection          Strategy      for   PCB      Comprehensive            Plan Prepared           for   the Spokane
                River Regional Toxics Task                    Force       February          2014

     LimnoTech         2o14b Confidence              Testing        Results       from Spokane River PCB Sampling Prepared                             for the

                Spokane         River Regional Toxics Task                     Force    July 16 2014

     LimnoTech         2o14c Quality Assurance                  Project         Plan Spokane River Toxics Reduction                         Strategy    Study
                Prepared        for   the Spokane River Regional Toxics Task                  Force July 23 2014

     LimnoTech         2o14d Sampling               and Analysis Plan Spokane River Toxics Reduction Strategy                                        Study
                Prepared        for   the Spokane River Regional Toxics Task      Force July 31 2014

     Lindsay     Rob 2015 Correlation between Greene                               Street    Bridge flow and Spokane Gage flow
                measurements E-mail and spreadsheet                               sent     March           2015

     Serdar              Lubliner             Johnson         and         Norton 2011 Spokane                     River   PCB    Source     Assessment 2003-
                2007 Washington               Department            of   Ecology        Toxics     Studies        Unit Environmental              Assessment

                Program Department                  of   Ecology         Publication        No     11-03-013

     SRRTTF       2012      Spokane River Regional Toxics Task                             Force    SRRTTF            First Draft      Work Plan Adopted               10-

                24-2012
               Adopted1o-24-12CLEANl.xIf




                                                                                                                                                                Page     17




                                                                                                                                                  PO_DE FEXP-KH-0003245
                                                                                 Exhibit 10                                                                                   274
                                                                     DX_22201.0025
Case 2:15-cv-00201-SMJ                    ECF No. 487-10             filed 02/11/20   PageID.41344 Page 27 of 37



     DRAFT   SRRTTF   Phase   Technical   Activities   Report                                      May 20    2015




     Blank   Page




                                                                                                      Page     18




                                                                                              PO_DE FEXP-KH-00032452
                                                                Exhibit 10                                          275
                                                            DX_22201.0026
Case 2:15-cv-00201-SMJ                    ECF No. 487-10             filed 02/11/20   PageID.41345 Page 28 of 37



     DRAFT   SRRTTF   Phase   Technical   Activities   Report                                      May 20   2015




                                                                                             APPENDIX
                                                                      SYNOPTIC SURVEY RESULTS




                                                                                                             A-i




                                                                                              PO_DE FEXP-KH-00032453
                                                                Exhibit 10                                         276
                                                            DX_22201.0027
Case 2:15-cv-00201-SMJ                    ECF No. 487-10             filed 02/11/20   PageID.41346 Page 29 of 37



     DRAFT   SRRTTF   Phase   Technical   Activities   Report                                      May 20   2015




     Blank   Page




                                                                                                             A-2




                                                                                              PO_DE FEXP-KH-00032454
                                                                Exhibit 10                                         277
                                                            DX_22201.0028
Case 2:15-cv-00201-SMJ                             ECF No. 487-10                             filed 02/11/20                        PageID.41347 Page 30 of 37



     DRAFT     SRRTTF     Phase      Technical     Activities   Report                                                                                                May 20    2015




                                                        Table   A-i Analytical           Results for         Hangman        Creek




     Station     HC1                                             8/12            8/14           8/16           8/i6-R               8/18          8/20         8/22        8/24
     Total   PCBs pg/I                                           76.2             104            101             110                77.3          2450          297            103


     Total   Monochloro           Biphenyls       pg/I            5.2            1.26            1.01           0.814               0.895         2.09         1.52        0.892

     Total   Dichloro     Biphenyls        pg/I                   8.59           11.5            13.1            11.4               8.81          50.7         13.6            8.5


     Total   Trichloro     Biphenyls       pg/I                   8.4            13.5            8.74            11.9               9.64           341         18.1            12.8

     Total   Tetrachloro      Biphenyls          pg/I             15.2           19.3            17.4            19.4               16.8           672         39.3             18


     Total   Pentachloro          Biphenyls       pg/I           21.8            26.8            28.8            29.1               22.1           704         93.6            29.7

     Total   Hexachloro       Biphenyls          pg/I             11.5           21.4            24.1            26.8               15.9          443          80.3            22.6


     Total   Heptachloro          Biphenyls       pg/I           4.38            7.47            7.84            8.91               2.57           183          33             7.42

     Total   Octachloro       Biphenyls          pg/I            0.873            2.43           0.3                 Ui             0.556         44.7          12             1.64


     Total   Nonachloro       Biphenyls          pg/I            0.307             Ui             Ui            0.618                 Ui          8.26         3.54            1.19

     Total   Decachloro       Biphenyls          pg/I              Ui              Ui             Ui            0.784                 Ui          5.05         2.18             Ui


     Total   Dissolved      Solids    mg/I                        241             260            256             256                 245           243          250            245

     Total   Suspended       Solids     mg/I                     5.0             5.0             5.0             5.0                5.0           5.0          5.0             5.0

     Total   Organic      Carbon      mg/I                       2.69            2.86            2.86            2.86               2.94          2.65         3.33            3.05

     Dissolved     Organic        Carbon    mg/I                 2.74            2.86            2.59            2.59                2.8          2.48         2.97            2.59




                                        Table     A-2    Analytical          Results    for   Spokane        River    below         Mile    Dam

     Station     SRi                                                    12       8/i2-R                 14             16             18                20        22             24

     Total   PCBs pg/I                                            159              200            195            183                171           234          168             150

     Total   Monochloro           Biphenyls       pg/I            1.65            2.72            1.74           1.44           2.69              1.7          1.33            3.03


     Total   Dichloro     Biphenyls        pg/I                   48.9            50.6            37.6           35.4           30.3              32.3         28.4            29.2


     Total   Trichloro     Biphenyls       pg/I                   26.2            34.4            33.1           28.9           28.2              35.1         26.3            25.2


     Total   Tetrachloro      Biphenyls          pg/I             36.5            45.8           42.2            48.2           42.1              56.1         44.3            38.3


     Total   Pentachloro          Biphenyls       pg/I            25.9            39.2           43.4            34.1           36.5              56.5         38.8            32.7


     Total   Hexachloro       Biphenyls          pg/I             15.2            19.2             26            30.1           24.3               36          21.5            16.7


     Total   Heptachloro          Biphenyls       pg/I             4.4            5.53            6.97           3.29           5.59              13.4         6.66            3.74


     Total   Octachloro       Biphenyls          pg/I            0.411             1.3            3.9            1.51               1.18          2.76         1.14            1.03


     Total   Nonachloro       Biphenyls          pg/I              Ui               Ui             Ui                Ui         0.572              Ui           Ui              Ui


     Total   Decachloro       Biphenyls          pg/I              Ui            0.805           0.474               Ui              Ui           0.65          Ui              Ui


     Total   Dissolved      Solids    mg/I                        146              146            137            157                160           155          142             143


     Total   Suspended       Solids     mg/I                                                     5.0             5.0            5.0               5.0          5.0             5.0

     Total   Organic      Carbon      mg/I                        1.31            1.31            1.64           1.32               1.29          1.32         1.39            1.18


     Dissolved     Organic        Carbon    mg/I                   1.5             1.5            1.57               1.4            1.24          1.27         1.16            1.12




                                                                                                                                                                                 A-3




                                                                                                                                                             PO_DE FEXP-KH-00032455
                                                                                  Exhibit 10                                                                                           278
                                                                        DX_22201.0029
Case 2:15-cv-00201-SMJ                             ECF No. 487-10                           filed 02/11/20                PageID.41348 Page 31 of 37



     DRAFT    SRRTTF      Phase      Technical     Activities   Report                                                                         May 20   2015




                                       Table     A-3    Analytical         Results for Liberty Lake        Sewer        Water   District




     StationSRlO                                                 8/13            8/19          8/21

     Total   PCBs pg/I                                            203             195              267

     Total   Monochloro           Biphenyls       pg/I            15.5            13.6             21.3


     Total   Dichloro     Biphenyls        pg/I                       58          58.5              67


     Total   Trichloro     Biphenyls       pg/I                   40.5            40.3             52.6


     Total   Tetrachloro      Biphenyls          pg/I             45.9            42.6              59


     Total   Pentachloro          Biphenyls       pg/I            31.2            30.1             46.9


     Total   Hexachloro       Biphenyls          pg/I             8.23            8.4              14.9


     Total   Heptachloro          Biphenyls       pg/I            2.48            1.07             4.37


     Total   Octachloro       Biphenyls          pg/I            0.326           0.363         0.272


     Total   Nonachloro       Biphenyls          pg/I            0.446              Ui              Ui


     Total   Decachloro       Biphenyls          pg/I                 Ui            Ui             0.49


     Total   Dissolved      Solids    mg/I                        277             288              294

     Total   Suspended       Solids     mg/I                      5.0             5.0              5.0

     Total   Organic      Carbon      mg/I                        6.43            6.64             6.36


     Dissolved    Organic         Carbon    mg/I                   6.6            6.16             6.16




                                                     Table      A-4    Analytical        Results    for Post   Falls   WWTP

     StationSRll                                                 8/13            8/19          8/21

     Total   PCBs pg/I                                            226             219              213

     Total   Monochloro           Biphenyls       pg/I            15.4            16.4             18.3


     Total   Dichloro     Biphenyls        pg/I                       30          31.9             18.4


     Total   Trichloro     Biphenyls       pg/I                   40.6            41.9             29.9


     Total   Tetrachloro      Biphenyls          pg/I             62.1            52.5             64.5


     Total   Pentachloro          Biphenyls       pg/I            45.7            43.7             47.1


     Total   Hexachloro       Biphenyls          pg/I             23.6            25.5             24.4


     Total   Heptachloro          Biphenyls       pg/I            8.59            7.07             9.44


     Total   Octachloro       Biphenyls          pg/I                 Ui         0.319         0.577


     Total   Nonachloro       Biphenyls          pg/I                 Ui            Ui              Ui


     Total   Decachloro       Biphenyls          pg/I                 Ui            Ui              Ui


     Total   Dissolved      Solids    mg/I                        353             349              361

     Total   Suspended       Solids     mg/I                                      5.0              5.0

     Total   Organic      Carbon      mg/I                        7.98            7.8              7.04


     Dissolved    Organic         Carbon    mg/I                  7.66            6.79             6.69




                                                                                                                                                         A-4




                                                                                                                                           PO_DE FEXP-KH-00032456
                                                                                  Exhibit 10                                                                   279
                                                                       DX_22201.0030
Case 2:15-cv-00201-SMJ                             ECF No. 487-10                              filed 02/11/20                PageID.41349 Page 32 of 37



     DRAFT     SRRTTF     Phase      Technical     Activities    Report                                                                                     May 20    2015




                                             Table      A-5     Analytical      Results       for   Spokane    River at   Post     Falls




     Station     5R12                                                    12              14               16         18           20          22        24      8/24-R


     Total   PCBs pg/I                                             65.9            51.4             44.4       61.2         40.8           50.1      71.3            40.8


     Total   Monochloro           Biphenyls       pg/I             3.24            1.18             1.66       1.24          1.29          0.515     0.674           1.69


     Total   Dichloro     Biphenyls        pg/I                    9.45            8.19             3.87       7.48         7.39           5.08      5.78            5.3


     Total   Trichloro     Biphenyls       pg/I                    9.51            6.02             6.31       10.1         8.48           3.74      9.54            5.21


     Total   Tetrachloro      Biphenyls          pg/I               14.4           14.3             8.34       13.3         9.38           7.39       16.3           7.09


     Total   Pentachloro          Biphenyls       pg/I              18.6           11.3             10.5       15.3         8.63           6.03      21.6            11.1


     Total   Hexachloro       Biphenyls          pg/I              5.29            8.93               10       11.7         2.91             18       14.6           7.17


     Total   Heptachloro          Biphenyls       pg/I             3.57            1.17             1.63       1.66         2.44           8.46       1.62           2.34


     Total   Octachloro       Biphenyls          pg/I              0.561            Ui              1.84       0.334          Ui           0.844     0.771           0.4


     Total   Nonachloro       Biphenyls          pg/I               1.33          0.344             0.269        Ui           Ui             Ui        Ui             Ui


     Total   Decachloro       Biphenyls          pg/I                Ui             Ui                Ui        Ui         0.331             Ui      0.505           0.46


     Total   Dissolved      Solids    mg/I                          39              36               33         31           35              37        32             32


     Total   Suspended       Solids     mg/I                       5.0             5.0              5.0        5.0          5.0            5.0       5.0             5.0

     Total   Organic      Carbon      mg/I                          1.69           1.76              1.6       1.61          1.54          1.72       1.55           1.55


     Dissolved     Organic        Carbon    mg/I                    1.72           1.69             1.52       1.68          1.5           1.45       1.38           1.38




                                         Table     A-6    Analytical          Results    for   Coeur dAlene       Advanced         WWTP

     Station     5R14                                                    13              19               21


     Total   PCBs pg/I                                             1240            534               535

     Total   Monochloro           Biphenyls       pg/I             7.66            9.03             10.6




     Total   Dichloro     Biphenyls        pg/I                     135            102               103


     Total   Trichloro     Biphenyls       pg/I                     127            85.4             87.2


     Total   Tetrachloro      Biphenyls          pg/I               277            106               118

     Total   Pentachloro          Biphenyls       pg/I              341            122               119


     Total   Hexachloro       Biphenyls          pg/I               244            71.9             65.9


     Total   Heptachloro          Biphenyls       pg/I             81.5            28.4             24.5


     Total   Octachloro       Biphenyls          pg/I                17            7.12             6.06


     Total   Nonachloro       Biphenyls          pg/I              3.59            1.28               Ui


     Total   Decachloro       Biphenyls          pg/I                               Ui                Ui


     Total   Dissolved      Solids    mg/I                          392            410               433

     Total   Suspended       Solids     mg/I                         16                             5.0

     Total   Organic      Carbon      mg/I                          13.4           8.49             7.46


     Dissolved     Organic        Carbon    mg/I                    11.7           7.25             6.92




                                                                                                                                                                        A-S




                                                                                                                                                   PO_DE FEXP-KH-00032457
                                                                                   Exhibit 10                                                                                 280
                                                                      DX_22201.0031
Case 2:15-cv-00201-SMJ                             ECF No. 487-10                        filed 02/11/20                   PageID.41350 Page 33 of 37



     DRAFT     SRRTTF     Phase      Technical     Activities    Report                                                                              May 20   2015




                                              Table     A-7     Analytical    Results   for Lake       Coeur dAlene       Outlet



     StationSRl5                                                  8/12         8/14        8/16            8/18       8/20           8/22     8/23

     Total   PCBs pg/I                                             30.6         40.6        32.5            36.9          27.4       37.1     33.3


     Total   Monochloro           Biphenyls       pg/I             1.75         1.11        1.03           0.423      0.374          1.67     0.883


     Total   Dichloro     Biphenyls        pg/I                    4.71         5.16        3.47            6.2           5.91       4.64     4.33


     Total   Trichloro     Biphenyls       pg/I                    3.51         2.65        3.59            6.33          3.81       5.48     5.72


     Total   Tetrachloro      Biphenyls          pg/I              7.44         7.94        7.84            7.84          8.32       6.87     8.99


     Total   Pentachloro          Biphenyls       pg/I             8.67         11.3        8.21             10           6.65       9.35     6.94


     Total   Hexachloro       Biphenyls          pg/I              3.81         11.1         6.3            3.59          1.42       7.78     4.67


     Total   Heptachloro          Biphenyls       pg/I            0.422        0.847        1.81            1.63          0.56       1.31      1.54


     Total   Octachloro       Biphenyls          pg/I             0.294          Ui        0.278           0.343      0.348           Ui      0.241


     Total   Nonachloro        Biphenyls         pg/I               Ui           Ui          Ui              Ui            Ui         Ui        Ui


     Total   Decachloro       Biphenyls          pg/I               Ui         0.414         Ui            0.517           Ui         Ui        Ui


     Total   Dissolved      Solids    mg/I                          23           33          31              29            32         34        29


     Total   Suspended        Solids    mg/I                       5.0          5.0         5.0             5.0           5.0        5.0      5.0

     Total   Organic      Carbon      mg/I                         1.46         1.61        1.41            1.38          1.58       1.42      1.48


     Dissolved     Organic        Carbon    mg/I                   1.62         1.61         1.5            1.47          1.4        1.39      1.28




                             Table    A-8    Analytical         Results for City of     Spokane        Riverside   Park   Advanced     WWTP

     Station     5R2                                                     13   8/13-R              19          21


     Total   PCBs pg/I                                              771         965        23400           1190

     Total   Monochloro           Biphenyls       pg/I             5.09         7.84        3.77            9.1


     Total   Dichloro     Biphenyls        pg/I                    78.1         80.1        141             102


     Total   Trichloro     Biphenyls       pg/I                     126         122         887             169


     Total   Tetrachloro      Biphenyls          pg/I               172         221         3390            248

     Total   Pentachloro          Biphenyls       pg/I              229         296         6250            349

     Total   Hexachloro       Biphenyls          pg/I               122         170         6340            217

     Total   Heptachloro          Biphenyls       pg/I              32          44.7        4530            77.3


     Total   Octachloro       Biphenyls          pg/I              2.76         16.7        1690            19.5


     Total   Nonachloro        Biphenyls         pg/I              2.03         3.97        150             3.1


     Total   Decachloro       Biphenyls          pg/I              0.86         1.64        15.6            1.19


     Total   Dissolved      Solids    mg/I                         418          418         446             414

     Total   Suspended        Solids    mg/I                        11           11          10


     Total   Organic      Carbon      mg/I                          9.1         9.1         8.02            7.54


     Dissolved     Organic        Carbon    mg/I                   8.72         8.72        6.63            6.98




                                                                                                                                                               A-6




                                                                                                                                            PO_DE FEXP-KH-00032458
                                                                               Exhibit 10                                                                            281
                                                                      DX_22201.0032
Case 2:15-cv-00201-SMJ                             ECF No. 487-10                            filed 02/11/20                     PageID.41351 Page 34 of 37



     DRAFT     SRRTTF     Phase      Technical     Activities   Report                                                                                      May 20    2015




                                                     Table      A-9    Analytical         Results    for at    Spokane     Gage


     Station     5R3                                             8/12          8/14             8/14-R          8/16           8/18       8/20       8/22        8/24

     Total   PCBs pg/I                                               164        184                 144           308           205        172        409            165


     Total   Monochloro           Biphenyls       pg/I               2.61       1.83                2.38         1.58           1.55      0.914      3.15            1.92


     Total   Dichloro     Biphenyls         pg/I                     27.8       28.5                20.7         35.4          29.1        12.7      24.6            20.7


     Total   Trichloro     Biphenyls        pg/I                     34.3       43.8                31.2         48.9            41        29.1      50.2            32.7


     Total   Tetrachloro      Biphenyls          pg/I                 42        50.6                38.8         73.4          52.3        57.1      85.8            45.6


     Total   Pentachloro          Biphenyls       pg/I               35.1       33.9                 32          81.2          44.8        42.3       121            38.2


     Total   Hexachloro       Biphenyls          pg/I                 20        21.3                 15          45.4            25        23.4      83.5            20.7


     Total   Heptachloro          Biphenyls       pg/I               1.97       4.03                3.68         14.6          9.05        5.68      28.6            4.11


     Total   Octachloro       Biphenyls          pg/I                0.53           Ui          0.654            4.35          0.78       0.568      8.55            1.02


     Total   Nonachloro       Biphenyls          pg/I                 Ui            Ui               Ui          1.88          0.315        Ui       2.12             Ui


     Total   Decachloro       Biphenyls          pg/I                 Ui            Ui               Ui          1.13          0.72         Ui       0.717            Ui


     Total   Dissolved      Solids    mg/I                           124        132                 132           127           129        125        119            121

     Total   Suspended       Solids     mg/I                         5.0        5.0                 5.0          5.0           5.0         5.0       5.0             5.0

     Total   Organic      Carbon      mg/I                           1.26       1.13                1.13         1.14           1.14       1.18       1.17           1.26


     Dissolved     Organic        Carbon     mg/I                    1.29       1.05                1.05         1.07           1.21       1.05       1.16           1.05




                                    Table    A-1O       Analytical     Results for         Spokane         River at   Greene    Street   Bridge


     Station     5R4                                                    13            14                  16          18    8/18-R            20        22              24

     Total   PCBs pg/I                                               173        214                 138           152           121        190        138            124

     Total   Monochloro           Biphenyls       pg/I               3.24       7.24                1.06         1.77          2.89         Ui       4.58            4.42


     Total   Dichloro     Biphenyls         pg/I                     21.6       23.2                18.6         17.7           17.1       9.23       14.7           15.9


     Total   Trichloro     Biphenyls        pg/I                     32.9       42.1                36.8         40.2          34.4        50.1      37.6            32.1


     Total   Tetrachloro      Biphenyls          pg/I                 45        54.9                44.5          54           40.2        76.8      50.3            43.8


     Total   Pentachloro          Biphenyls       pg/I               31.7       28.7                18.7         24.1           16.4       29.5       19.3           15.7


     Total   Hexachloro       Biphenyls          pg/I                20.8       28.9                14.6         11.8          6.97        18.3      8.98            8.84


     Total   Heptachloro          Biphenyls       pg/I               11.4       21.6                2.3          2.27          2.44        5.32       1.67           2.53


     Total   Octachloro       Biphenyls          pg/I                5.24       5.49            0.943           0.389          0.221       1.21       Ui         0.302


     Total   Nonachloro       Biphenyls          pg/I                1.52       1.57                 Ui           Ui             Ui         Ui        Ui              Ui


     Total   Decachloro       Biphenyls          pg/I                 Ui       0.641                 Ui           Ui             Ui         Ui       0.39        0.481


     Total   Dissolved      Solids    mg/I                           126        133                 138           153           153        129        124            125


     Total   Suspended       Solids     mg/I                         5.0        5.0                 5.0          5.0           5.0         5.0       5.0             5.0

     Total   Organic      Carbon      mg/I                           1.48           1.2              1.5         1.14           1.14       1.06                      1.32


     Dissolved     Organic        Carbon     mg/I                    1.5        1.09                1.26         1.12           1.12                                 1.04




                                                                                                                                                                        A-7




                                                                                                                                                   PO_DE FEXP-KH-00032459
                                                                                Exhibit 10                                                                                    282
                                                                       DX_22201.0033
Case 2:15-cv-00201-SMJ                             ECF No. 487-10                            filed 02/11/20                  PageID.41352 Page 35 of 37



     DRAFT     SRRTTF     Phase      Technical     Activities   Report                                                                                May 20   2015




                        Table     A-li     Analytical      Results      for   Spokane        County     Regional     Water   Reclamation   Facility



     Station     SRS                                                    13              19     8/19-R              21


     Total   PCBs pg/I                                            496             331            296          338

     Total   Monochloro           Biphenyls       pg/I            5.04           3.94           6.11          5.74


     Total   Dichloro     Biphenyls        pg/I                   77.6           71.1           65.9          75.2


     Total   Trichloro     Biphenyls       pg/I                   78.3           90.8           88.2          97.8


     Total   Tetrachloro        Biphenyls        pg/I             98.3             87           76.5          92.5


     Total   Pentachloro          Biphenyls       pg/I            98.3           58.9           47.9          54.1


     Total   Hexachloro         Biphenyls        pg/I              87            13.7           10.5          9.72


     Total   Heptachloro          Biphenyls       pg/I            40.8           3.42           0.962         2.74


     Total   Octachloro         Biphenyls        pg/I             8.58           1.02             Ui           Ui


     Total   Nonachloro         Biphenyls        pg/I             1.49           0.41             Ui           Ui


     Total   Decachloro         Biphenyls        pg/I            0.769           0.352            Ui         0.594


     Total   Dissolved      Solids    mg/I                        602             524            524          500

     Total   Suspended       Solids     mg/I                      5.0            5.0            5.0           5.0

     Total   Organic      Carbon      mg/I                        5.96           4.99           4.99          4.28


     Dissolved     Organic        Carbon    mg/I                  6.01           4.62           4.62          4.22




                                                  Table    A-12    Analytical      Results      for Inland     Empire Paper


     Station     5R6                                                    13              19            21    8/21-R


     Total   PCBs pg/I                                           4190            2970           2640          2630

     Total   Monochloro           Biphenyls       pg/I            69.5           52.2            45           45.8


     Total   Dichloro     Biphenyls        pg/I                  1010             692            588          590

     Total   Trichloro     Biphenyls       pg/I                  1840            1390           1190          1210

     Total   Tetrachloro        Biphenyls        pg/I            1040             684            621          622

     Total   Pentachloro          Biphenyls       pg/I            176             130            138           121

     Total   Hexachloro         Biphenyls        pg/I             40.4           14.6           31.7          29.3


     Total   Heptachloro          Biphenyls       pg/I            8.18           4.41           12.7          11.2


     Total   Octachloro         Biphenyls        pg/I             4.43           2.17           4.66          1.95


     Total   Nonachloro         Biphenyls        pg/I              Ui              Ui             Ui          1.03


     Total   Decachloro         Biphenyls        pg/I              Ui              Ui             Ui           Ui


     Total   Dissolved      Solids    mg/I                        695             528            487          487

     Total   Suspended       Solids     mg/I                      5.0            5.0            5.0           5.0

     Total   Organic      Carbon      mg/I                        52.5           42.2           32.7          32.7


     Dissolved     Organic        Carbon    mg/I                  50.9           37.7           29.7          29.7




                                                                                                                                                                A-8




                                                                                                                                            PO_DE FEXP-KH-00032460
                                                                                 Exhibit 10                                                                           283
                                                                     DX_22201.0034
Case 2:15-cv-00201-SMJ                             ECF No. 487-10                         filed 02/11/20                 PageID.41353 Page 36 of 37



     DRAFT     SRRTTF     Phase      Technical     Activities    Report                                                                             May 20    2015




                                       Table     A-13    Analytical       Results   for   Spokane      River    Below   Trent   Bridge


     Station     5R7                                              8/12        8/14          8/16          8/18          8/20       8/        8/22        8/24
                                                                                                                                   20-R


     Total   PCBs pg/I                                             177          138             171        414           169         187      128            148

     Total   Monochloro           Biphenyls       pg/I             1.78       0.741             1.61       1.32          1.11       1.44      1.29            1.6



     Total   Dichloro     Biphenyls        pg/I                     10         8.79             10.8       11.3          10.9       11.5     2.88            7.81


     Total   Trichloro     Biphenyls       pg/I                    39.4        41.2          44.6          95.1         45.3        49.7     37.3            44.6


     Total   Tetrachloro      Biphenyls          pg/I              86.8        66.2          87.1          211            81        87.5     65.6            72.3


     Total   Pentachloro          Biphenyls       pg/I              29         15.9          20.4          79.3           23        25.6       16            17.4


     Total   Hexachloro       Biphenyls          pg/I              7.27        4.46          4.26          12.7          6.1        8.08     4.38            4.37


     Total   Heptachloro          Biphenyls       pg/I             2.43       0.548          2.43          1.93         0.735       1.85     0.799       0.198


     Total   Octachloro       Biphenyls          pg/I             0.833         Ui               Ui        0.62         0.521       1.06       Ui             Ui


     Total   Nonachloro       Biphenyls          pg/I               Ui          Ui               Ui            Ui         Ui          Ui       Ui             Ui


     Total   Decachloro       Biphenyls          pg/I               Ui          Ui           0.385             Ui         Ui       0.398       Ui             Ui

     Total   Dissolved      Solids    mg/I                         126          129             125        108           108         108      113            116


     Total   Suspended       Solids     mg/I                       5.0         5.0           5.0           5.0          5.0         5.0      5.0             5.0

     Total   Organic      Carbon      mg/I                                                      1.31


     Dissolved     Organic        Carbon    mg/I



                                                    Table       A-14   Analytical     Results    for Kaiser     Aluminum

     StationSR8                                                   8/13        8/19           8/21

     Total   PCBs pg/I                                            3290         4020          4640

     Total   Monochloro           Biphenyls       pg/I             5.79        4.64          6.39


     Total   Dichloro     Biphenyls        pg/I                    227          227             238

     Total   Trichloro     Biphenyls       pg/I                   1370         1570          1860

     Total   Tetrachloro      Biphenyls          pg/I             1410         1810          2120

     Total   Pentachloro          Biphenyls       pg/I             234          319             372

     Total   Hexachloro       Biphenyls          pg/I              27.3        52.2          35.2


     Total   Heptachloro          Biphenyls       pg/I             7.99         21           7.13


     Total   Octachloro       Biphenyls          pg/I             0.499        9.61             1.12


     Total   Nonachloro       Biphenyls          pg/I               Ui        0.383              Ui


     Total   Decachloro       Biphenyls          pg/I              0.61         Ui               Ui


     Total   Dissolved      Solids    mg/I                         179          184             179


     Total   Suspended       Solids     mg/I                       5.0         5.0           5.0

     Total   Organic      Carbon      mg/I                          1.7        1.98             1.51


     Dissolved     Organic        Carbon    mg/I                   1.62        1.34             1.22




                                                                                                                                                                A-9




                                                                                                                                           PO_DE FEXP-KH-0003246
                                                                               Exhibit 10                                                                             284
                                                                       DX_22201.0035
Case 2:15-cv-00201-SMJ                              ECF No. 487-10                               filed 02/11/20                    PageID.41354 Page 37 of 37



     DRAFT     SRRTTF     Phase      Technical     Activities   Report                                                                                            May 20    2015




                                     Table       A-iS   Analytical        Results    for       Spokane        River at    Barker    Road      Bridge


     Station     5R9                                                      12              14             16              18              20         22    8/22-R              24

     Total   PCBs pg/I                                            43.3              56.7            35.4           80.6             42           26.9      73.2            37.1


     Total   Monochloro           Biphenyls       pg/I            1.72              2.79            1.24            9.8            1.66          1.78       1.07           1.26


     Total   Dichloro     Biphenyls        pg/I                   7.35              9.14            5.64           15.4            9.24          5.36      5.31            6.65


     Total   Trichloro     Biphenyls         pg/I                  3.9              7.84            5.31           22.7            7.28          4.99      5.15            7.75


     Total   Tetrachloro      Biphenyls          pg/I             9.85              13.5            8.24           15.2            10.1          5.89       11.6           8.9


     Total   Pentachloro          Biphenyls       pg/I            9.66              12.2            7.18           12.1            5.94          3.85       18.6           6.55


     Total   Hexachloro       Biphenyls          pg/I             8.27              6.7             5.45           3.16            5.14          4.39       19.6           4.04


     Total   Heptachloro          Biphenyls       pg/I            2.04              4.53            1.88           1.41            2.23         0.225       10.3           1.57


     Total   Octachloro       Biphenyls          pg/I            0.537               Ui              Ui           0.377            0.39         0.391       1.25       0.334


     Total   Nonachloro       Biphenyls          pg/I                Ui              Ui              Ui             Ui              Ui            Ui       0.353            Ui


     Total   Decachloro       Biphenyls          pg/I                Ui              Ui            0.402          0.511             Ui            Ui        Ui              Ui


     Total   Dissolved      Solids    mg/I                           39              31              28             33              37            39        39              30

     Total   Suspended       Solids     mg/I                      5.0               5.0             5.0            5.0             5.0           5.0       5.0             5.0

     Total   Organic      Carbon      mg/I                        1.75              1.63            1.64           1.49            1.48          1.61       1.61           1.43


     Dissolved     Organic        Carbon     mg/I                 1.74              1.61            1.54            1.8            1.51          1.43       1.43           1.42




                                                                                                                                                                             A-b




                                                                                                                                                         PO_DE FEXP-KH-00032462
                                                                                Exhibit 10                                                                                         285
                                                                      DX_22201.0036
